Citation Nr: 0200246	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUE

Entitlement to recognition of [redacted] as a helpless child of 
the veteran.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1967 to May 1970.  
He died in March 1987.  The appellant is the mother of the 
veteran's daughter, [redacted].

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO rating decision which denied the 
appellant's claim that [redacted] was a helpless child of the 
veteran (i.e., that [redacted] became permanently incapable of 
self-support prior to attaining the age of 18).  Such 
helpless child status is claimed for the purpose of 
obtaining, on behalf of [redacted] after her 18th birthday, VA 
survivor's benefits including Dependency and Indemnity 
Compensation (DIC).  The appellant was scheduled for a Board 
videoconference hearing in November 2001, but failed to 
report.


FINDINGS OF FACT

1.  [redacted], who is the veteran's daughter, was born in January 
1982 and her 18th birthday was in January 2000.

2.  At the time of [redacted]'s 18th birthday, she did not suffer 
from a physical or mental defect rendering her permanently 
incapable of self-support.


CONCLUSION OF LAW

[redacted] is not a helpless child of the veteran within the 
meaning of the law.  38 U.S.C.A. § 101(4) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.57, 3.356 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Records in the claims folder show that the veteran and the 
appellant had a child, [redacted], who was born in January 1982.  
The veteran died in March 1987.  The RO later found that the 
vetean's death was service connected, and for a period of 
time prior to [redacted]'s 18th birthday in January 2000, DIC 
benefits were paid on her behalf.

In written statements in 1998 and later (both before and 
after [redacted]'s 18th birthday), the appellant claimed DIC 
benefits should continue for [redacted] beyond her 18th birthday 
on the basis of being a helpless child of the veteran.  The 
appellant referred to [redacted] being suspended from school for a 
number of days at age 14 because of fighting, and mentioned 
that [redacted] had been pregnant on one or more occasions.

Medical records show than in March 1999, [redacted] was brought to 
Crittenden Memorial Hospital after having taken crack cocaine 
and another unknown substance.  The principal diagnosis was 
substance abuse, and she was subsequently transferred to a 
drug rehabilitation facility.  In November 1999, [redacted] was 
again brought to Crittenden Memorial Hospital after neighbors 
reported she was acting out on the balcony after taking 
drugs.  It was noted that she had a history of drug abuse, 
and that she was having visual and tactile hallucinations.  
The diagnosis was cocaine abuse, and she was eventually 
discharged to home.  These medical records list her as 
unemployed.

In a February 2000 letter, the RO notified the appellant that 
in order to receive benefits for a child beyond age 18, who 
is not attending school, it must be established that the 
child is permanently incapable of self-support and became so 
prior to the child's 18th birthday.  To prove this, the RO 
requested that the appellant submit statements of persons 
having knowledge of the circumstances, including statements 
of physicians who had examined the child, persons who had 
observed the child's condition, and institutions where the 
child may have been maintained.  The RO indicated that these 
statements should describe the child's condition when the age 
of 18 was attained, including the extent of the child's 
disablement, and be based on personal observations.

Received from the appellant in July 2000 were several 
documents, including medical bills for [redacted] from Baptist 
Memorial Health Care, Regional Medical Center at Memphis, UT 
Medical Group Inc., a bill for EMS services from the City of 
West Memphis, aftercare instructions from Crittenden Memorial 
Hospital, and a CHAMPVA authorization card, and a request for 
an application for the State Educational Opportunities Act.  
These documents do not clearly identify medical conditions, 
although there is mention of [redacted] having a transvaginal 
ultrasound in October 1999.  In a statement in support of 
claim, the appellant reported that [redacted]'s health problem 
started when she was in school, and she was apparently 
suspended from school for a period in 7th grade.  It appears 
that the appellant also reported that when she took [redacted] to 
a health center she was asked nothing except whether [redacted] 
was pregnant.  

In her substantive appeal (VA Form 9) dated in October 2000, 
the appellant reported that [redacted] had mental problems which 
started when she was in 6th grade, and it was noted [redacted] had 
then said she was not going to be in special education.  The 
appellant reported that [redacted] lost a baby when she was 14 and 
17 and had to go to hospitals during the 1990s.  The 
appellant stated that [redacted] was incapable of handling money 
and had a drug abuse habit since 1994.  The appellant also 
claimed that [redacted] would not go to school and was at the 8th 
grade level, that [redacted] was 3 months pregnant with her third 
baby, and that [redacted] could not be employed in a job.  

Received from the appellant in January 2001 were several 
medical bills from the 1990s concerning [redacted].  Also included 
were treatment records from North Mississippi Medical Center 
showing that in December 1999, [redacted] was brought to the 
emergency department after abusing cocaine.  The impression 
was cocaine and marijuana abuse, and she was discharged to 
the custody of the police department.  

Analysis

The Board has noted the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and a recently enacted 
companion VA regulation.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159).  The 
appellant was notified through correspondence, the rating 
decision, and the statement of the case as to the evidence 
necessary to substantiate her claim that [redacted] is a helpless 
child of the veteran.  Some medical and other evidence has 
been submitted, and the appellant has not adequately 
identified other records which might substantiate the claim.  
The Board finds that the the notice and duty to assist 
provisions of the law have been satisfied for this claim.

DIC may be paid to an eligible child of a veteran.  
38 U.S.C.A. § 1310.  DIC was paid on behalf of [redacted] until 
her 18th birthday, and the appellant maintains that such DIC 
should continue beyond then because [redacted] is a helples child.

The term "child" includes a person who is unmarried and under 
the age of eighteen, or who, before attaining the age of 
eighteen years, became permanently incapable of self-support, 
or who is between the ages of 18 and 23 and pursuing a course 
of instruction in an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  As noted, [redacted] is now 
over age 18, and it is neither contended nor shown that she 
is in school.  Thus to be considered a child of the veteran 
it must shown that she is a helpless child (i.e., that she 
became permanently incapable of self-support by the age of 
18).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are:    
(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.
(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.
(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.
(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356; see 
also  Dobson v. Brown, 4 Vet. App. 443 (1993).

The appellant notes that [redacted] had multiple pregnancies 
before age 18, but such do not represent a chronic physical 
disability which would render her permanently incapable of 
self-support.  Appellant refers to [redacted] having behavioral 
problems in school, but there are no medical records of her 
having a chronic mental disorder, particularly of a magnitude 
which would render her permanently incapable of self-support.  
Medical records show [redacted] engaged in illicit drug use and 
had related treatment on a number of occasions before 
reaching age 18, but the records do not suggest this rendered 
her permanently incapable of self-support.  No detailed 
employment and educational history concerning [redacted] has been 
submitted.  No medical professional has indicated that [redacted] 
would be permanently incapable of self-support by age 18.  

While [redacted] reportedly had some drug and behavioral problems 
before age 18, there is no persuasive evidence that she had 
chronic mental or physical defects of a magnitude as would 
render her permanently incapable of self support by age 18.  
Hence, she may not be considered a helpless child of the 
veteran for the purpose of receiving VA benefits.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim that [redacted] is a helpless child 
of the veteran.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to recognition of [redacted] as a helpless child of 
the veteran is denied.




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

